PER CURIAM.
This proceeding is before the Court on the petition of the Board of Governors of The Florida Bar to amend rule 1-7.3 of the Rules Regulating The Florida Bar.
In support of its petition, the Bar submits that there is a need for additional funds with which to administer the Bar’s disciplinary programs. We find the Bar’s arguments persuasive. There has been no increase in dues since 1982. Unquestionably, there has been a gradual increase in the general costs of doing business since that time. These increased costs have had a significant impact on the Bar’s operations just as they have been felt in other institutions and organizations, both governmental and private. We have reviewed the Bar’s proposed budget for the coming fiscal year and conclude that the dues increase is necessary. Moreover, even with the increased dues requested, members of The Florida Bar will be paying less for dues than the total amounts paid by most attorneys in most other American jurisdictions.
Having considered the petition and the objections, comments, and proposals submitted in response thereto, we grant the petition and amend the rule as follows. Added language is underlined. Deleted language is struck through.
(a) Dues requirement. On or before July 1 of each year, every member of The Florida Bar, except those members who have retired, resigned, have been disbarred or 'been placed on the inactive list pursuant to rule 3-7.12, shall pay annual dues to The Florida Bar in the amount set by the budget, provided that the board of governors shall not fix the dues at more than $440 $190 per annum. At the time of the payment of dues every member of The Florida Bar shall file with the executive director a statement setting forth any information that may be required by the board of governors.
Dues tendered to The Florida Bar shall not be accepted from any member who is delinquent in the payment of costs imposed against the member in a disciplinary proceeding. Costs shall be deemed delinquent unless paid within thirty (30) days after the disciplinary decision becomes final unless such time is extended by the board of governors for good cause shown.
(b) Prorated dues. Persons admitted to The Florida Bar subsequent to July 1 of any fiscal year shall pay the annual dues for that fiscal year prorated on the basis of the number of full calendar months of the fiscal year remaining at the time of their admission.
(c) Election of inactive membership. A member in good standing may elect by August 15 of each fiscal year to be classified as an inactive member. Such election shall be made only by indication of such choice on the annual dues statement and payment of the prescribed annual dues. Failure to make the election by August 15 shall constitute a waiver of the member’s right to the election until the next fiscal year. The election of inactive membership shall be subject to the restrictions and limitations elsewhere provided.
(4) Dues for inactive members shall be set by the board of governors in an
*344amount not to exceed $120 $140 per an-num.
[[Image here]]
This amendment shall take effect on the date of this order.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.